Citation Nr: 1534989	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-02 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE


Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel







INTRODUCTION

The Veteran had honorable active duty service in the Navy from July 1986 to March 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to service connection for hypertension.  In October 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in December 2010, and the Veteran filed a Substantive Appeal (VA Form 9) in January 2011.  In the January 2011 VA Form 9, the Veteran did not request a hearing.  Thereafter, the RO furnished a supplemental statement of the case (SSOC) pertaining to the Veteran's hypertension claim in September 2013. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Hypertension

The Veteran seeks entitlement to service connection for hypertension.  However, the Board must remand his claim in order to obtain a new VA medical opinion prior to adjudication. 

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015).

A medical opinion is adequate when it is based upon consideration of prior medical history and examinations, and describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that when no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  Also, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089.  

The Veteran was afforded a VA examination in June 2013 for his hypertension.  The June 2013 VA examiner opined that the Veteran's hypertension clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression while in service.  The VA examiner provided the following rationale:

The Veteran's Cfile did not include specifics on any hypertension diagnosis prior to his service.  It is noted that hypertension runs in his family and he apparently mentioned periods of elevated blood pressure readings prior to his service.  If there was a diagnosis of hypertension prior to his service, it was not aggravated beyond its natural progression during his service.  His blood pressure readings averaged 134/83 in 1986, 134/82 in 1987, 133/81 in 1988, 139/90 in 1989, 116/82 in 1991 and 118/86 in 1992.  This trend is consistent with his blood pressure results improving during his military service.  Although there were readings that were above 120/80mm Hg, his readings were not consistent with a diagnosis of hypertension during his military service with normal blood pressure readings in 1991 and 1992.  

The Board finds that the opinion provided is internally inconsistent and requires clarification.

Accordingly, the case is REMANDED for the following action:

1.  Return the VA examination report and the file to the June 2013 VA examiner (or another appropriate examiner if unavailable) for an addendum opinion.

The examiner found that the Veteran's hypertension clearly and unmistakably existed prior to service, but found that the file did not show a diagnosis of hypertension prior to his service.   As the foregoing findings appear to be internally inconsistent, the examiner is asked to clarify the opinion by answering the following questions: 

a)  Does the evidence clearly and unmistakably show that the Veteran entered service with hypertension?

b)  If the answer to a) is yes, does the evidence clearly and unmistakably show that the pre-existing hypertension was not aggravated by service or that any increase in disability was due to the natural progression of the disorder?  

c)  If the answer to either a) or b) is no, then answer the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension is in any way causally or etiologically related to his time in service, to include the elevated blood pressure readings during active service, or manifested within a year of his discharge from service?  (The Veteran served on active duty from July 1986 to March 1993). 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

3.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. 
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







